SENTENCIA
Examinada la solicitud, y considerando que la Junta Revisora perdió jurisdicción para adjudicar este caso ha-biendo emitido decisión el 9 mayo, 1980 posterior a la fecha límite de 31 de marzo, término improrrogable ordenado en el Art. 4.009(a) de la Ley Electoral que es la Núm. 4 de 20 de diciembre de 1977, Leyes de ese año, pág. 639, se revoca la decisión de la Junta Revisora Electoral de 9 de mayo, 1980; se prohíbe al Administrador General de Elecciones de Puerto Rico certificar la candidatura de Francisco Santos para Alcalde de Aibonito en la elección primaria de 25 de mayo corriente, y de haberse expedido, se anula dicha certificación, y se prohíbe tanto al Administrador General como a la *799Comisión Estatal de Elecciones permitir la participación del recurrido Francisco Santos en dicha elección primaria.
Así lo pronunció y manda el Tribunal y certifica el Secretario. El Juez Presidente Señor Trías Monge y el Juez Asociado Señor Rigau no intervinieron. El Juez Asociado Señor Negrón García emitió un voto disidente.
(Fdo.) Ernesto L. Chiesa

Secretario

-0-